Citation Nr: 0728956	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk






INTRODUCTION

The veteran had active service from February 1969 to March 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 RO decision that denied service 
connection for an anxiety disorder.


FINDING OF FACT

The competent medical evidence links the veteran's current 
anxiety disorder to his active service.


CONCLUSION OF LAW

An anxiety disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claim of service connection for an anxiety 
disorder has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

SERVICE CONNECTION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Further, VA regulation provides that, with chronic diseases 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

A claim for service connection generally requires: (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and (3) competent evidence as to a nexus 
between the in-service injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

ANXIETY DISORDER

Private medical reports from the veteran's personal 
physician, dated in September and December 2003, show 
complaints of anxiety, fatigue, and insomnia and a diagnosis 
of anxiety disorder.  In August 2005, the veteran was 
afforded a VA contract examination.  The examiner diagnosed 
the veteran with anxiety disorder, not otherwise specified.  
The veteran thus has a current diagnosis of anxiety disorder.

At his February 1969 entrance examination, the veteran 
reported that he had no nervous trouble of any sort, no 
depression or excessive worry, no frequent trouble sleeping, 
no dizziness or fainting spells, and no pain or pressure in 
his chest.  However, service medical records beginning in the 
1980s and continuing throughout the 1990s variably describe 
the veteran as stressed out, slightly anxious, anxious, or 
tending towards having anxiety.  Furthermore, various 
treatment records during this span of time mention that the 
veteran had insomnia, was dizzy, and may have been 
experiencing stress-related chest pains.  A treatment report 
from January 1984 reflects complaints by the veteran of a 
boring job and unpleasant work atmosphere and states that the 
veteran had "nonspecific s[ymptoms] suggesting chronic 
anxiety."  Thus, the veteran has offered evidence as to in-
service incurrence of an anxiety disorder.

A July 2005 letter from the veteran's physician states that, 
after a review of the veteran's claims file, it was her 
opinion that the veteran was more likely than not 
experiencing this same anxiety disorder while on active duty.  
The letter notes that the veteran had not been evaluated by a 
mental health professional during service but that a number 
of other symptoms noted during service, such as chest pain 
and tension, were attributable to the anxiety disorder.  At 
the August 2005 VA contract examination, the examiner was 
asked to review the veteran's service medical records and the 
opinion of the veteran's private physician and to offer an 
opinion regarding diagnosis and etiology.  The examiner noted 
that the condition had its onset during service but stated 
that "there is no evidence of a disabling anxiety disorder 
that can be related to any activity or service in general and 
botched sinus irrigation in particular."  The RO 
subsequently submitted to the examiner a request for a 
clarifying addendum.  In the addendum, the examiner stated 
that the veteran had anxiety disorder during service, but was 
not disabled by it, and thus opined that the condition should 
not be service-connected.

The Board notes that whether a condition qualifies as a 
disability for VA purposes is a legal determination to be 
made by the Board and not a medical professional.  The Board 
must also weigh the credibility and probative value of 
medical opinions and may favor one medical opinion over 
another.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In 
this case, the private medical examiner's opinion and the VA 
contract examiner's opinion are consistent insofar as they 
both associate the onset of the veteran's anxiety disorder 
with service.  The VA contract examiner's additional finding 
that the veteran's anxiety disorder does not rise to the 
level of a disability is irrelevant for purposes of 
establishing service connection.

In his December 2003 claim, the veteran stated that he first 
experienced an anxiety disorder as the result of in-service 
job stress.  In his January 2005 notice of disagreement, and 
elsewhere, the veteran stated that his anxiety disorder was 
the result of a "botched" sinus irrigation procedure for 
service-connected sinusitis in October 1981.  The Board notes 
that a determination of the actual precipitating event of the 
veteran's anxiety disorder is not necessary for a decision on 
the claim.

In sum, the competent evidence establishes that the veteran's 
anxiety disorder began in service.  Service medical records 
are replete with findings of anxiety and nervousness.  
Further, there is continuity of symptomatology following 
service, including a current diagnosis of anxiety disorder.  
The veteran's contentions that he had anxiety problems since 
service are supported in the record and by the probative 
medical opinion of his private examiner.  There is no 
evidence of record to the contrary.

Accordingly, service connection is warranted.  See Cohen, 
supra.




ORDER

Service connection for an anxiety disorder is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


